I respectfully dissent from the majority's decision on sanctions. I would order the Respondent removed from office.
I agree with the majority's conclusion that the Respondent's alcoholism played a pivotal part in his wrongful conduct. I accept the Respondent's statements that he is in recovery and has not taken a drink of any alcoholic beverage since he was suspended in November, 1994. However, although I wholeheartedly endorse the Respondent's participation in recovery programs, I believe that the public's confidence in the Respondent's position as a judicial officer has been irreparably harmed by his conduct. The facts are clear that the Respondent's actions constituted misconduct in office, failure or neglect to perform the duties of office, conduct which prejudices the proper administration of justice and which brought the judicial office into disrepute. In this case, the effect of the Respondent's conduct regretfully outweighs his potential to serve.
Messa, J., joins in this dissent.
 *Page 304